DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1- 20 of Application No. 17/364939. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 9, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2017/0309649 (corresponding to US 10,269,832) or, in the alternative, under 35 U.S.C. 103 as obvious over Hayashi, US 2017/0309649 (corresponding to US 10,269,832).
In re Claim 1, Hayashi discloses an  active matrix substrate 500 (Figs. 13-15) having a display region (510 or 10a) (Fig. 13A) including a plurality of pixel areas 520 (Fig. 14) and a non-display region (10b) (Fig. 13A) arranged around the display region 10a, the active matrix substrate 500 comprising: a substrate 10; and a plurality of oxide semiconductor TFTs (1, 2) supported on the substrate 10 and provided in the display region 10a or the non-display region 10b, each of the plurality of oxide semiconductor TFTs (1, 2) includes an oxide semiconductor layer (41, 42) and a gate electrode (21, 22)  arranged on a part of the oxide semiconductor layer (41, 42) with a gate insulating layer (50, 80) interposed between the oxide semiconductor layer (41, 42) and the gate electrode (21, 22), wherein the oxide semiconductor layer (41, 42) has a first region covered with the gate electrode (21, 22) with the gate insulating layer (50, 80) interposed between the oxide semiconductor layer (41, 42)  and the gate electrode (21, 22), a first TFT 1 and a second TFT2  are included in the plurality of oxide semiconductor TFTs, in the first TFT 1, in the first region, the oxide semiconductor layer (41, 42)  has a layered structure including a lower oxide semiconductor film 41 and an upper oxide semiconductor film 42 arranged on the lower oxide semiconductor film 41 throughout and a mobility of the upper oxide semiconductor film 42 is higher than a mobility of the lower oxide semiconductor film 41 ([0060]), and in the second TFT 2, in at least a part of the first region of the oxide semiconductor layer (41, 42), of the lower oxide semiconductor film 41 and the upper oxide semiconductor film 42, one oxide semiconductor film 42 (Fig. 7) is provided and another oxide semiconductor film 41 is not provided (Figs. 1-15; [0037 – 0206]).
In re Claim 3, Hayashi discloses the active matrix substrate according to claim 1, wherein in the at least a part of the first region in the second TFT 2, the upper oxide semiconductor film 42 is provided and the lower oxide semiconductor film 41 is not provided (Fig.7).
In re Claim 4, Hayashi discloses an active matrix substrate 500 (Figs. 13-15) having a display region 510 including a plurality of pixel areas 520 and a non-display region (540, 550) arranged around the display region 510, the active matrix substrate 500 comprising: a substrate 10; and a plurality of oxide semiconductor TFTs (1, 2) supported on the substrate 10 and provided in the display region 510 or the non-display region (540, 550), each of the plurality of oxide semiconductor TFTs (1, 2) includes an oxide semiconductor layer (41, 42), a gate electrode (21, 22) arranged on a part of the oxide semiconductor layer (41, 42) with a gate insulating layer (50. 80) interposed between the oxide semiconductor layer (41, 42) and the gate electrode (21. 22), a source electrode (61S, 62S), and a drain electrode (61D, 62D)(41, 42), wherein the oxide semiconductor layer(41, 42)  has a first region covered with the gate electrode (21. 22) with the gate insulating layer (50, 80) interposed between the oxide semiconductor layer (41, 42) and the gate electrode (21, 22), and a first contact region (underneath (61S, 62S)) and a second contact region (underneath (62D, 62D))  located on both sides of the first region, and the first contact region (underneath (61S, 62S)) is electrically connected to the source electrode (61S, 62S), and the second contact region (underneath (62D, 62D)) is electrically connected to the drain electrode  (62D, 62D), a first TFT 1 and a second TFT 2 are included in the plurality of oxide semiconductor TFTs, in the first TFT 1, in the first region, the oxide semiconductor layer (41, 42) has a layered structure including a lower oxide semiconductor film 41 and an upper oxide semiconductor film 42 arranged on the lower oxide semiconductor film 41 throughout, and mobilities of the upper oxide semiconductor film 42 and the lower oxide semiconductor film 41 are different from each other ([0060]), and in the second TFT 2, in the first contact region (underneath (61S, 62S)) and the second contact region (underneath (62D, 62D)), the oxide semiconductor film (41, 42) has the layered structure, but in at least a part of the first region, of the lower oxide semiconductor film 41 and the upper oxide semiconductor film 42, one oxide semiconductor film 42 (Fig. 7) is provided and another oxide semiconductor film 41 is not provided (Figs. 1-15; [0037 – 0206]).
In re Claim 6, Hayashi discloses the active matrix substrate according to claim 4, wherein in the at least a part of the first region in the second TFT 2, the upper oxide semiconductor film 42 is provided and the lower oxide semiconductor film 41 is not provided (Fig. 7).
In re Claim 7, Hayashi discloses the active matrix substrate according to claim 4, wherein in the second TFT 2, the oxide semiconductor layer (41, 42) has the layered structure in a part of the first region , and includes the one oxide semiconductor film 42 and does not include the other oxide semiconductor film 41, in another part of the first region (Fig. 7).
In re Claim 8, Hayashi discloses the active matrix substrate according to claim 4, wherein in the second TFT 2, in the entirety of the first region of the oxide semiconductor layer (41, 42), the one oxide semiconductor film 42 is provided, and the other oxide semiconductor film 41 is not provided (Fig. 7).
In re Claim 9, Hayashi discloses the active matrix substrate according to claim 4, wherein a mobility of the upper oxide semiconductor film 42 is higher than a mobility of the lower oxide semiconductor film 41 ([0060]).
In Fig. 11, Hayashi discloses the active matrix substrate according to claim 4, wherein each of the plurality of oxide semiconductor TFTs further includes an insulating layer 80 covering the oxide semiconductor layer (41, 42) and the gate electrode (21, 22), and the source electrode (61S, 62S) is in contact with the first contact region (the portion of (41, 21) underneath (61S, 62S)) in a first opening (wherein (61S, 62S) located) formed in the insulating layer 80, and the drain electrode (61D, 62D) is in contact with the second contact region (the portion of (41, 21) underneath (61D, 62D)) in a second opening  (wherein (61D, 62D) located) formed in the insulating layer 80 ([0129]).
In re Claim 12, Hayashi discloses the active matrix substrate according to claim 1, wherein in the first TFT 1, the gate insulating layer 50 is in contact with an upper face of the upper oxide semiconductor film 42, and in the second TFT 2, the gate insulating layer 80 is in contact with an upper face of the one oxide semiconductor film 42 (Figs. 7 and 11).
In re Claim 15, Hayashi discloses the active matrix substrate according to claim 1, wherein the first TFT T1 is arranged in each of the plurality of pixel areas 520, and the second TFT T2  is included in a peripheral circuit arranged in the non-display region 10b ([0204-0206]).
In re Claim 16, Hayashi discloses the active matrix substrate according to claim 1, wherein in each of the plurality of pixel areas 520, a pixel circuit including at least a drive TFT 571, a selection TFT 572, and a capacitance element 580 is provided, and of the first TFT 1 and the second TFT 2, one TFT is the drive TFT 571 and another TFT 572 is the selection TFT (Figs. 15; [0200-0206]).
Allowable Subject Matter
Claims 2, 10, and 13 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 2: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 2 as: “the lower oxide semiconductor film is provided and the upper oxide semiconductor film is not provided”, in combination with limitations of Claim 1 on which it depends.
In re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “a mobility of the upper oxide semiconductor film is lower than a mobility of the lower oxide semiconductor film”, in combination with limitations of Claim 4 on which it depends.
In re Claim 13: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 11 as: “a third TFT is further included in the plurality of oxide semiconductor TFTs”, in combination with limitations of Claim 4 on which it depends.
In re Claim 14: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 14 as: “a third TFT is further included in the plurality of oxide semiconductor TFTs”, in combination with limitations of Claim 1 on which it depends.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 17, prior-art fails to disclose a manufacturing method of an active matrix substrate comprising a step  of “removing at least a part of the lower oxide semiconductor film located in the second TFT formation region by patterning the lower oxide semiconductor film.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 18, prior-art fails to disclose a manufacturing method of an active matrix substrate comprising a step of “removing at least a part of the upper oxide semiconductor film in the layered body in the second TFT formation region, in which a second oxide semiconductor layer including a first portion that includes the lower oxide semiconductor film and does not include the upper oxide semiconductor film is formed in the second TFT formation region.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893